DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed on 11/26/2020 have been fully considered but they are not persuasive. 
Applicant argues McTernan fails to teach, suggest or disclose the claim feature of each packet source signal packet containing a unique global identification code corresponding to one of the packet source signals and data corresponding to the same packet source signal (Page 7, Remarks). The Examiner respectfully disagrees.  
	McTernan describes in paragraph [0036], “Each data packet 212 is tagged with identifying information including the packet's position or number in the overall sequence of packets, the total number of packets that comprise the contiguous portion of data that is to be sent to the client, and the number of bytes contained within the packet.”  The Examiner submits that, by the broadest reasonable interpretation, McTernan’s identifying information of each data packet can be construed as teaching the claimed unique global identification code of each packet source signal packet, because the identifying information includes the packet's position or number in the overall sequence of packets, the total number of packets that comprise the contiguous portion of data that is to be sent to the client, and the number of bytes contained within the packet.  
Further, Applicant argues “In contrast, as required by the present claims, the packetized signal packets corresponding to the same packetized signal are all assigned a same unique global identification code. In other words, multiple packets may have the same unique global identification code if they correspond to the same packetized signal.” (Page 8, Remarks).  The Examiner respectfully disagrees with 
Accordingly, independent claims 19 and 28, and all of the dependent claims, are not allowable for at least the reasons set forth above.  
	
	
	Claim Rejections - 35 USC § 102
Claims 19 and 24-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McTernan et al. (US 2001/0034788 A1).
	Regarding claim 19:
McTernan discloses a system for producing a plurality of packet source signal packets, the system comprising:  one or more input ports for receiving one or more input signals (Para. [0036], “The Packetized Data Source Structure 208 is provided to retrieve data temporarily held within the buffer 206.”); one or more input signal processors for processing at least one of the one or more input signals to provide a corresponding one or more processed signals (Fig. 1, 208; Para. [0036], “The Packetized Data Source Structure 208 takes a contiguous segment of the data as input and produces a plurality of discrete data packets 212.”); an input processor memory system for buffering the corresponding one or more processed signals, wherein at least some of the buffered signals are designated as packet source signals (Fig. 2, 210; Para. [0037], “One or more Looping Data Senders 210 receive packets 212 generated by the Packetized Data Source Structure 208 … After the final packet 212 in the sequence is received and transmitted, the Looping Data Sender 210 begins re-transmitting the packets starting with the first packet in the sequence.” Para. [0038], “Upon receiving the request, the Client Request Handler 214 
Regarding claim 24:
McTernan further discloses wherein the one or more input signals comprises one or more video
signals (Para. [0035]).
	Regarding claim 25:
McTernan further discloses wherein the one or more input signals comprises one input signal and the one or more processed signals comprises four processed signals (Para. [0036], “The Packetized Data Source Structure 208 takes a contiguous segment of the data as input and produces a plurality of discrete data packets 212.” Fig. 4, 276).
Regarding claim 26:
McTernan further discloses wherein the one or more output stages are further configured to transmit the plurality of packet source signal packets on a network using the unique global identification code (Para. [0038], “The client checks whether any packets in the sequence are missing and … the Client 

Claims 28, 31-34, 37 and 38 are directed to features similar to those of claims 19 and 24-26. The same ground of rejections and rationales set forth above also apply to claims 28, 31-34, 37 and 38, respectively.  

Claim Rejections - 35 USC § 103
Claims 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McTernan et al. (US 2001/0034788 A1) in view of Gryskiewicz (US 6,937,291).
Regarding claim 20:
McTernan does not disclose wherein the one or more input signal processors comprise one or more video scalers for providing a scaled version of the one or more input signals as one or more processed signals.
Gryskiewicz teaches a video scaler for providing a scaled version of input signals (Column 1, Lines 5-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of McTernan in view of Gryskiewicz to include the feature that the one or more input signal processors comprise one or more video scalers for providing a scaled version of the one or more input signals as one or more processed signals in order to enable resizing of video signals and to avoid aliasing artifacts.
Regarding claim 21:

Gryskiewicz teaches a data compression element for providing a compressed version of input signals (Column 1, Lines 18-24; Column 4, Lines 1-4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of McTernan in view of Gryskiewicz to include the feature that the one or more input signal processors comprise one or more data compression elements for providing a compressed version of the one or more input signals as one or more processed signals in order to enable resizing of video signals and to avoid aliasing artifacts. 
Regarding claim 22:
McTernan does not disclose the one or more data compression elements comprise one or more horizontal line filters.
Gryskiewicz teaches a data compression element comprise a horizontal line filter (Fig. 1, 26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of McTernan in view of Gryskiewicz to include the feature that the one or more data compression elements comprise one or more horizontal line filters in order to enable resizing of video signals and to avoid aliasing artifacts. 
Regarding claim 23:
McTernan does not dislcose the one or more data compression elements include one or more vertical line filters. 
Gryskiewicz teaches a data compression element comprise a vertical line filter (Fig. 1, 36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of McTernan in view of Gryskiewicz to include the feature that the one or more data 

Claims 29, 30, 35, and 36 are directed to features similar to those of claims 20 and 21. The same ground of rejections and rationales set forth above also apply to claims 29, 30, 35, and 36, respectively.  

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McTernan et al. (US 2001/0034788 A1).
Regarding claim 27:
McTernan does not disclose one or more A/D converters coupled between one or more of the input ports and the input processor memory system.  However, the examiner submits that the use of A/D converts is well known in the art; and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of McTernan to include the feature that one or more A/D converters coupled between one or more of the input ports and the input processor memory in order to enable analog input signal to be converted into digital signal as source data for distribution. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465